ORDER
YALE M. FISHMAN of CRANFORD, who was admitted to the bar of this State in 1988, having pleaded guilty in the United States Court for the Southern District of New York to misprision of felony, in violation of 18 U.S.C.A. 4, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), YALE M. FISHMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this ’Court; and it is further
ORDERED that YALE M. FISHMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that YALE M. FISHMAN comply with Rule 1:20-20 dealing with suspended attorneys.